SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1321
CA 14-00904
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


NEIL LOVELESS AND PAULA MANNING,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

PAUL KOENIG, DEFENDANT-RESPONDENT.


ROBERT J. LUNN, ROCHESTER, AND FRANK A. ALOI, FOR
PLAINTIFFS-APPELLANTS.

TADROS LAW OFFICE, P.C., SYRACUSE (SHADIA TADROS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wayne County (Dennis
M. Kehoe, A.J.), entered August 19, 2013. The interlocutory judgment
declared the rights of the parties with respect to certain real
property.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court